DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 154-162 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 133-135, 137, 138, 140-144, 154, 155 of copending Application No.16/743,809. Although the claims at issue are not identical, they are not patentably distinct from each other because they both disinfect an egg housing, i.e. incubator, with a dry hydrogen peroxide system that includes a fan, filter, inlet and outlet.  The claims of the instant application are coextensive in scope to the claims of the copending application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 154-162 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 154 states “the enclosure comprising at least one wall and defining a void”.  It is not clear what structural feature is being reference with “void”.  Is it the interior of the room, is it an HVAC duct, does the wall have a double wall space or is the space create by the wall framing, or is the void the intake opening for the hydrogen peroxide apparatus? It’s not explicit if the void is an aperture/hole in the wall or something else entirely.  “Defining a void” could be the walls meeting at a corner and that space between the corner walls is a void, an empty space. For examination purposes, the examiner interprets “void” as empty space created in the corner of a room or building that receives the hydrogen peroxide apparatus in that space/void.  Fluid communication does not require that the fluid pass through it, the fluid could cover the surface of it and be in fluid communication.  Clarification is requested.
Claims 155-162 are rejected as being dependent upon a rejected base claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 154-160 is/are rejected under 35 U.S.C. 103 as being unpatentable over Samberg etal., “Application of disinfectants in poultry hatcheries,” Rev. Sci. Tech. Off. Int. Epiz., 14(2):365-380 (1995) Poultry Res. 2:1-6 (1993) in view of PCT WO 2010/093796 to Lee.
Regarding Claims 154 and 155, Samberg teaches a system for disinfecting eggs housed in an egg hatchery comprising an enclosure configured to hatch eggs, the enclosure comprising at least one wall (Samberg page 366 “building”, “rooms”).  Samberg teaches the general knowledge of one of ordinary skill in the art that it is known to fumigate and disinfect hatcheries. He teaches the known combination of an incubator and a fumigator and the known desire to control microbes in an incubator. Samberg establishes general knowledge that hygiene is critical in hatcheries to control contamination and diseases. In addition, Samberg teaches the use of hydrogen peroxide (Samberg pg. 374).
Samberg teaches the building structure of a hatchery (Samberg pg. 367), but is silent on defining a void, which wall is in fluid communication with a housing comprising an air-intake component configured to draw air from the enclosure and urge the air toward and through an air filter and along a path comprising a dry hydrogen peroxide-emitting apparatus such that the air is admixed with dry hydrogen peroxide and the resulting admixture expelled from the housing and into the enclosure by fluid communication through the at least one wall.  However, Lee teaches defining a void, which wall is in fluid communication with a housing comprising an air-intake component configured to draw air from the enclosure and urge the air toward and through an air filter and along a path comprising a dry hydrogen peroxide-emitting apparatus such that the air is admixed with dry hydrogen peroxide and the resulting admixture expelled from the housing and into the enclosure by fluid communication through the at least one wall. (Lee paragraph [0003]; Fig. 1 fits in the corner of a room, i.e. a void; paragraph [0085], paragraph [0048] many unlimited applications; Lee also teaches use in an air duct and the vent opening in the wall to the air duct is an alternative “void” paragraph [0057], [0064]; filter and fan paragraph [0062] Fig. 2).  It would have been obvious to one of ordinary skill in the art to modify the teachings of Samberg with the teachings of Lee at the time of the invention as a biocide for indoor air treatment; a mold and fungus eliminator; a virus and bacteria eliminator; microbial control; disinfection remediation taught by Lee for both surfaces and air. Lee teaches the safe use of DHP in occupied areas.  The modification is merely the application of a known technique to a known device ready for improvement to yield predictable results and/or the simple substitution of one known type of hydrogen peroxide for another to obtain predictable results.
Regarding Claims 156 and 159, Samberg as modified teaches within the range wherein the admixture comprises about from 0.01 to about 10 ppm of hydrogen peroxide; configured to sustain a concentration of from about 0.01 ppm to about 10 ppm of hydrogen peroxide in the void. (Lee paragraph [0078] teaches “setting” it at a level within the claimed range).  Samberg is silent on the upper range of 10ppm; however, such a modification is merely an engineering design choice derived through routine tests and experimentation to treat different microbes or varying sizes of coverage.  The modification is merely “obvious to try” choosing from a finite number of identified, predictable solutions with a reasonable expectation of success.
Regarding Claim 157, Samberg as modified teaches the enclosure is an egg incubator (Samberg pg. 372 “Fumigation of hatchers” paragraph “incubating eggs” and pg. 371 “Recommended application rate” paragraph “the incubator”; applicant doesn’t claim specific features of the incubator).
Regarding Claim 158, Samberg as modified teaches the enclosure comprises a humidifier. (Samberg pg. 367 and 371 teach controlling the humidity; Lee paragraph [0075])
Regarding Claim 160, Samberg as modified teaches configured to sustain a relative humidity in the void from about 60% to about 90% (Lee teaches values and regulating within the claimed range paragraph [0050], claim 6; limits in the 90% in paragraph [0067]; paragraph [0092] 60%). claim 6). Samberg as modified by Lee teaches within the claimed range, but is silent on the explicit range. However, the modification is merely an obvious engineering design choice derived through routine tests and experimentation to optimize application to prevent disease spreading. The modification is merely “obvious to try” choosing from a finite number of identified, predictable solutions with a reasonable expectation of success. Lee teaches it is known that higher humidity rates result in higher microbial reduction rates (Lee paragraph [0090]). 

Claims 161 and 162 is/are rejected under 35 U.S.C. 103 as being unpatentable over Samberg etal., “Application of disinfectants in poultry hatcheries,” Rev. Sci. Tech. Off. Int. Epiz., 14(2):365-380 (1995) Poultry Res. 2:1-6 (1993) in view of PCT WO 2010/093796 to Lee  as applied to claim 154 and 161 above, and further in view of “Managing carbon dioxide in the setter”, 70 (page 6 of 8) by Gard de Lange, www.pasreform.com, 2014-215 [retrieved from internet 17 May 2022 http://www.positiveaction.info/pdfs/stars/PasReform_IHP_65-72_2014-2015.pdf]
Regarding Claims 161 and 162, Samberg teaches the importance of fresh air, but as modified is silent on explicitly teaching configured to maintain a void air carbon dioxide level at 0.09% or lower; configured to maintain a void air carbon dioxide level at 0.04% or lower.  However, Lange teaches the general knowledge of one of ordinary skill in the art that it is known to control the carbon dioxide levels in an incubator space as claimed (Lange 0.04% dry, fresh air; 0.09% first bullet of advice).  It would have been obvious to one of ordinary skill in the art to further modify the teachings of Samberg with the teachings of Lange at the time of the invention to optimize conditions because of its relationship to humidity and the stage in incubation as taught by Lange.  The modification is merely the application of a known technique to a known device ready for improvement to yield predictable results and/or “obvious to try” choosing from a finite number of identified, predictable solutions with a reasonable expectation of success.
Response to Arguments
Applicant’s arguments with respect to claim(s) 154-162 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	The examiner maintains that applicant hasn’t patentbly distinguished over the prior art of record.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA M VALENTI whose telephone number is (571)272-6895. The examiner can normally be reached Available Monday and Tuesday only, eastern time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREA M VALENTI/Primary Examiner, Art Unit 3643                                                                                                                                                                                                        



17 May 2022